ON PETITION FOR REHEARING.
By the petition for rehearing the defendant insists that partial loss of use of an eye or eyes should be measured by the rules stated in the last paragraph of subsection (c), section 28, of the compensation act (Pub. Acts 1919, chapter 123, section 28(c), as amended by Pub. Acts 1923, chapter 84, section 1) which reads:
"In all other cases of permanent partial disability not above enumerated, the compensation shall be fifty per centum of the difference between the wage of the workman at the time of the injury and the wage he is able to earn in his partially disabled condition."
Preceding provisions of subsection (c), section 28, specify the compensation for both total and permanent loss or loss of use of the member of a body, as a finger, toe, foot, leg, or eye, etc., and specifically declare that for less than total loss of a member compensation shall be paid at the prescribed rate during that part of the time specified in the schedule for total loss or total loss of use of the respective member which the extent of injury to the member bears to its total loss of use. The compensation thus definitely fixed by provisions preceding that relied upon by defendant cannot be brought by judicial construction within the class of cases not specifically measured and therefore provided for by the last paragraph of subsection (c), section 28, above quoted. *Page 83 
See Casteel v. Aluminum Co. of America, 161 Tenn. 407,33 S.W.2d 61.
The fact that two eyes instead of one are involved would not transfer the measure of compensation to that class of cases involving "permanent partial disability not above enumerated." Compensation is definitely fixed for impairment of use or loss of use of efficient members of the body, without reference to the immediate diminution of earnings. This was made so because of the effect of such impairment or loss upon the employee's ability to find employment at large.
Rehearing denied. *Page 84